UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-2980



THOMAS T. SCAMBOS, JR.,

                                              Plaintiff - Appellant,

          versus

JACK G. PETRIE; ROBERT WATSON,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-95-321-A)


Submitted:   April 15, 1996                 Decided:   April 22, 1996


Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.


Thomas T. Scambos, Jr., Appellant Pro Se. Teresa Ellen McLaughlin,
Gary R. Allen, Annette Marie Wietecha, Anthony Thomas Sheehan,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

with prejudice Appellant's action alleging violations of the Inter-

nal Revenue Code and denying his motion for relief under Fed. R.

Civ. P. 52, 59(e). We have reviewed the record and the district

court's opinions and find no reversible error. Accordingly, we
affirm on the reasoning of the district court. Scambos v. Petrie,
No. CA-95-321-A (E.D. Va. July 24, 1995; Sept. 12, 1995). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                          AFFIRMED




                                2